Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: NAUP3102USA1
Filling Date: 12/23/2019
Priority Date: 08/03/2017
Inventor: Lin et al
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II, figure 6, claims 1-10 in the reply filed on 11/09/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chi (US 2013/0270641 A1).

Regarding claim 1, Chi discloses a method for fabricating semiconductor device (Figures 1A-1I), comprising:

providing a substrate 10 (Para. 25) having a first region 20A (Para. 29) and a second region 20B (Para. 29); forming a first fin-shaped structure 20A on the first region and a second fin-shaped structure 20B on the second region;

forming a patterned mask 25 (Para. 30) on the second region 20B; and

performing a process to enlarge the first fin-shaped structure 20A so that the top surfaces of the first fin-shaped structure 30 (Para. 30) and the second fin-shaped structure 20B are different.

Regarding claim 2, Chi discloses the method of claim 1, further comprising:

forming the patterned mask 25 on the first interfacial layer 24 on the second region 20B; removing the first interfacial layer 24 on the first region 20A (Fig. 1A); removing the patterned mask on the second region (Fig. 1F); and
forming a second interfacial layer 40A (Para. 33) on the first fin-shaped structure 20A and the second fin-shaped structure 20B.


Regarding claim 4, Chi discloses the method of claim 1, wherein each of the first fin-shaped structure 20A and the second fin-shaped structure 20B comprises a top portion and a bottom portion, the method comprising:
forming a shallow trench isolation (STI) 22 (Para. 27) around the bottom portions of the first fin-shaped structure 20A and the second fin-shaped structure 20B.

Regarding claim 5, Chi discloses the method of claim 4, wherein a bottom surface of the top portion on the first region 20A and a top surface of the bottom portion on the second region 20B are even with a top surface of the STI 22.

Regarding claim 6, Chi discloses the method of claim 4, wherein a bottom surface of the top portion on the first region 20A (portion on the element 22) is greater than a top surface of the bottom portion on the first region 20A (portion inside the element 22).



Regarding claim 9, Chi discloses the method of claim 1, wherein the process comprises performing an epitaxial growth process to form a semiconductor layer 30 on the first fin-shaped structure 20A (Para. 30).

Regarding claim 10, Chi discloses the method of claim 9, wherein the semiconductor layer 30 (sige) and the first fin-shaped structure 10, 20A (Para. 23) comprise same material (both comprise silicon material).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chi (US 2013/0270641 A1).


However, Chi figure 2 embodiment discloses a bottom surface of the top portion on the second region 20B (Fig. 2B) is less than a top surface of the bottom portion on the second region 20B (bottom portion). Chi teaches the above modification is used to form epitaxial growth (Paras. 29, 36, 37). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Chi figure 1 second region fin process with Chi figure 2 second region fin process as suggested above to form epitaxial growth (Paras. 29, 36, 37).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896